Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted Remarks filed April 4th, 2022, amending claims 1 to 4, 7 to 14, and 16 to 20; canceling claims 5, 6, and 15; and adding new claims 21 to 23. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the claims have been amended and are addressed in the Office Action below. 
	Applicant has submitted a correction to Figure 2 which was discussed during the interview March 28th, 2022. 
Drawings
The updated drawings were received on April 4th, 2022.  The replacement sheet for Figure 2 is acceptable. 
	Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art to read on amended claim as a whole. The closest prior art found was Space (US Publication No. 20080283663), Franco (US Publication No. 20180065752), and Corman (US Patent No. 5253484). Corman teaches a second system providing redundancy and a fan propelling ambient air before a tee in the ductwork that leads to both the cargo area (which could be interpreted as the cabin area) and the flightdeck, but not after the tee, and receives air from the cargo area. However, the amendment claims a specific placement of a boost fan to propel outside airflow supplied by the air-conditioning pack away from entering into the cabin and towards the flight deck and the interview resulted in the understanding that the fan was separate from the air conditioning pack which is consistent with the specification.
Therefore Examiner is unable to find prior art or reasonable motivation to combine prior art to reject the claim as amended and in light of the specification.
Dependent claims 2 to 4, 7 to 9, and 22 to 23 are subsequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art or reasonable motivation to combine prior art to reject the claim as amended and in light of the specification. The same reasoning above applies. 
Dependent claims 11 to 14, and 16 to 17 are subsequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art or motivation to combine pieces of prior art to reasonably reject the amended claim for similar reasons previously stated for an aircraft in light of the specification.
Dependent claims 19-20 are subsequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Space (US Publication No. 20080283663) teaches an aerospace vehicle system has controller that is coupled to recirculation fan to vary rotation speed of recirculation fan in response to variations in recirculation flow rate.
Franco (US Publication No. 20180065752) teaches an aircraft air conditioning system airflow regulation.
Shea (US Publication No. 20180111693) teaches an environmental control system.
Brady (US Publication No. 20030189132) teaches a flight crew rest environmental control system.
Pikesh (US Patent No. 6004382) teaches an air cleaning system for vehicle cooling system and engine and cab.
Pastouchenko (US Publication No. 20180086437) teaches an aircraft having an aft engine. 
Mackin (US Publication No. 20210122478) teaches aircraft systems and related methods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762